                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


JUANEA L. BUTLER                                        CIVIL ACTION

v.                                                      NO. 18-6685

DENKA PERFORMANCE ELASTOMER LLC, ET AL.                 SECTION "F"


                           ORDER AND REASONS

     Before the Court are four motions to dismiss this case under

Rule 12(b)(6) by the State of Louisiana through the Department of

Environmental   Quality,    the   State    of   Louisiana   through   the

Department of Health, Denka Performance Elastomer LLC, and E.I.

DuPont de Nemours and Company. For the following reasons, the

motions are GRANTED.

                              Background

     This environmental tort litigation arises from the production

of neoprene at the Pontchartrain Works Facility (“PWF”) in St.

John the Baptist Parish. Neoprene production allegedly exposes

those living in the vicinity of the PWF to concentrated levels of

chloroprene well above the upper limit of acceptable risk, and may

result in a risk of cancer more than 800 times the national

average.

     Juanea L. Butler has lived in LaPlace, Louisiana since 1998.

She sued the Louisiana Department of Health (“DOH”), the Louisiana
                                1
Department of Environmental Quality (“DEQ”), Denka Performance

Elastomer LLC (“Denka”), and E.I. DuPont de Nemours and Company

(“DuPont”) seeking class certification, damages, and injunctive

relief in the form of abatement of chloroprene releases from her

industrial neighbor, the PWF. These facts are drawn from the

allegations advanced in her Class Action Petition for Damages,

originally filed on June 5, 2018 in the 40th Judicial District

Court for St. John the Baptist Parish. 1

     Effective November 1, 2015, DuPont sold the PWF to Denka, but

DuPont retained ownership of the land underlying the facility. In

December    2015,     the   Environmental      Protection    Agency   (“EPA”)

released    a    screening-level     National      Air   Toxics    Assessment

(“NATA”), and classified chloroprene as a likely human carcinogen.

EPA’s   NATA    evaluation    suggested   an    acceptable    risk    exposure

threshold      for   chloroprene:   0.2   µg/m³;    that    is,   chloroprene

emissions should stay below .2 micrograms per cubic meter 2 to

comply with the limit of acceptable risk threshold (which is a

risk of 100 in one million people).




1 An amended petition filed in state court amended only the proposed
class definition.
2 The concentration of an air pollutant is measured in units of

density.
                                  2
     The EPA held its first Parish community meeting to discuss

the potential chloroprene emission issues on July 7, 2016. At that

meeting, a DOH representative advised that children should not

breathe chloroprene. In August of 2016, Denka began 24-hour air

sampling every six days. Samples collected at five sampling sites

are and continue to exceed the 0.2 µg/m³ threshold. According to

Denka’s own sampling numbers for chloroprene concentrations, the

average chloroprene concentration across all sampling sites from

August 2016 to March 2017 has ranged from 4.08 µg/m³ to 6.65 µg/m³.

     The EPA has noted that, in addition to the high risk of cancer

from exposure to chloroprene, symptoms include

     headache,   irritability,   dizziness,  insomnia, fatigue,
     respiratory irritation, cardiac palpitations, chest pains,
     nausea, gastrointestinal disorders, dermatitis, temporary
     hair loss, conjunctivitis, and corneal necrosis.
     The EPA has further detailed that
     acute exposure may: damage the liver, kidneys, and lungs;
     affect the circulatory system and immune system; depress the
     central nervous system; irritate the skin and mucous
     membranes; and cause dermatitis and respiratory difficulties
     in humans.
     On October 7, 2016, Denka submitted modeling results for

chloroprene concentrations surrounding the PWF to the Louisiana

Department of Environmental Quality (“DEQ”) for the period of 2011

through 2015, showing concentrations well above the 0.2 µg/m³

threshold. At a meeting on December 8, 2016, DEQ Secretary Chuck


                                3
Brown dismissed those expressing concern about the chloroprene

concentrations     as   “fearmongerers”       and   said    “forget   about

0.2[µg/m³].”

     The EPA’s National Enforcement Investigation Center (“NEIC”)

conducted a Clean Air Act (“CAA”) inspection of the Pontchartrain

Works facility in June 2016. A copy of the redacted inspection

report from the EPA’s CAA inspection was publicized on April 3,

2017. The NEIC inspection report revealed various areas of non-

compliance by both DuPont and Denka in their operation of the

facility,      including   failure       to    adhere      to   monitoring,

recordkeeping, and reporting requirements for the chloroprene vent

condenser; failure to replace leaking valves; failure to include

appropriate emissions factors in air permit application materials;

and failure to institute appropriate emissions controls for the

chloroprene Group I storage tank.

     In her original and amended class action petition, Ms. Butler

alleges that DuPont and Denka have and continue to emit chloroprene

at levels resulting in concentrations exceeding the upper limit of

acceptable risk.     The plaintiff further alleges that DEQ and DOH

failed to warn the plaintiff and her community about chloroprene

exposure. She alleges that:

     Due to the Plaintiff’s exposure to the chloroprene emissions,
     she has experienced symptoms attributable to exposure of said
                                     4
     chemical. Since April 2012 until current date, the Plaintiff
     has continually sought medical attention for the following
     conditions: acute bronchitis; coughing; throat irritation;
     redness and swelling; nasal blockage, congestion, and
     sneezing; sinusitis and nasal polyps; exacerbation of pre-
     existing    asthma;    shortness    of   breath;   wheezing;
     rhinosinusitis;   thyroid   enlargement;  cardiac  problems;
     nausea; vomiting; headaches; fatigue; epistaxis (nose
     bleeds); anxiety; depression; insomnia; and temporary hair
     loss.

     Seemingly at random, the plaintiff invokes as causes of action

general   Louisiana   state   constitutional   provisions.   She   seeks

injunctive relief in the form of abatement of chloroprene releases

to “comply” with the EPA’s suggested 0.2 µg/m³ threshold; damages

for deprivation of enjoyment of life; damages for medical expenses;

damages for loss of wages; damages for pain and suffering; punitive

damages; and additional damages including medical monitoring to

the extent personal injury claims become mature.

     Denka and DuPont jointly removed the lawsuit, invoking this

Court’s diversity jurisdiction under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d). The Court denied the plaintiff’s

motion to remand. See Order and Reasons dtd. 1/3/19 (denying motion

to remand); see Order and Reasons dtd. 2/20/19 (denying motion to

reconsider). DuPont, Denka, DEQ, and DOH now move to dismiss the

plaintiff’s claims.




                                   5
                          I. Legal Standard

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

for the dismissal of a complaint for failure to state a claim upon

which relief can be granted. Such motions are rarely granted

because they are viewed with disfavor. See Lowrey v. Tex. A & M

Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     A pleading must contain a "short and plain statement of the

claim showing that the pleader is entitled to relief." Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he   pleading   standard   Rule       8   announces   does    not   require

'detailed   factual   allegations,'       but   it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a motion to dismiss under Rule 12(b)(6), the

Court “accept[s] all well-pleaded facts as true and view[s] all

facts in the light most favorable to the plaintiff.” See Thompson

v. City of Waco, Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing

Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675

F.3d 849, 854 (5th Cir. 2012)(en banc)). The Court will not accept

conclusory allegations in the complaint as true. Id. at 502-03

(citing Iqbal, 556 U.S. at 678).
                                      6
       To survive dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Gonzalez v. Kay, 577 F.3d 600, 603 (5th

Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful   in    fact).”    Twombly,     550    U.S.   at   555    (citations    and

footnote omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference   that    the       defendant     is    liable   for   the

misconduct alleged.” Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”). This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.” Id. at 679. “Where a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the

line   between    possibility      and    plausibility       of    entitlement    to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557). “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the
                                          7
elements of a cause of action will not do.” Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                                        II.
                                         A.

      Under Louisiana Civil Code article 3492, “[d]elictual actions

are   subject   to    a   liberative    prescription      of   one   year.   This

prescription runs from the day injury or damage is sustained.”

When damages are not immediate, the action in damages is formed

and begins to prescribe “only when the tortious act actually

produces damage and not on the day the act was committed.” Tenorio

v. Exxon Mobil Corp., 170 So.3d 269, 274 (La. App. 5 Cir. 2015).

Thus, a plaintiff’s injury has been sustained within the meaning

of La. C.C. art. 3492, “only when it has manifested itself with

sufficient certainty to support accrual of a cause of action.” Id.

Here, on the face of the plaintiff’s petition, prescription began

to run in April 2012; when she alleges she began to seek medical

attention   for      various   ailments.       In   an    attempt    to   defeat

prescription, the plaintiff invokes the doctrine of contra non

valentem.

                                        B.

      Contra non valentem is “an equitable doctrine that tolls

prescription    for    as   long   as   ‘a    plaintiff   acts   reasonably   to

discover the cause of a problem.’” Jenkins v. Bristol-Myers Squibb


                                         8
Co., 689 F. App’x. 793, 796 (5th Cir. 2017) (citing Chevron USA,

Inc. v. Aker Mar., Inc., 604 F.3d 888, 894 (5th Cir. 2010)).

Prescription does not run as long as it was reasonable for the

victim not to recognize that the injury may be related to the

tortfeasor’s action. Id. However, “conclusive, dispositive proof

of   a    causal   connection      between   the   suspected   injury     and   the

putative tortfeasor” is not necessary for the prescriptive period

to begin. Carter v. Matrixx Initiatives, Inc., 391 F. App’x. 343,

345-46     (5th    Cir.   2010).     Prescription     begins   to   run      when   a

plaintiff     obtains     actual    or   constructive    knowledge      of    facts

indicating to a reasonable person that she is a victim of a tort.

Bartucci v. Jackson, 246 F. App’x. 254, 258 (5th Cir. 2007). “An

injured party has constructive notice when he or she possesses

information sufficient to incite curiosity, excite attention, or

put a reasonable person on guard to call for inquiry, and includes

knowledge or notice of everything to which that inquiry might

lead.” Id. (citing Babineaux v. State ex rel. Dep’t of Transp. &

Dev., 927 S.2d 1121, 1123 (La. Ct. App. 2005).

         DOH, DuPont, and Denka move to dismiss the plaintiff’s tort

claims on prescription grounds.              The plaintiff counters that her

claims are not time-barred, arguing that the doctrine of contra

non valentem tolls the running of liberative prescription where



                                         9
the cause of action is not known or reasonably knowable to the

plaintiff.

       Paragraph 24 of the petition alleges:

       Due to the Plaintiff’s exposure to the chloroprene emissions,
       she has experienced symptoms attributable to exposure of said
       chemical. Since April 2012 until current date, the Plaintiff
       has continually sought medical attention for the following
       conditions: acute bronchitis; coughing; throat irritation;
       redness and swelling; nasal blockage, congestion, and
       sneezing; sinusitis and nasal polyps; exacerbation of pre-
       existing    asthma;    shortness    of   breath;    wheezing;
       rhinosinusitis;   thyroid   enlargement;  cardiac   problems;
       nausea; vomiting; headaches; fatigue; epistaxis (nose
       bleeds); anxiety; depression; insomnia; and temporary hair
       loss.

       In other words, for more than six years prior to the filing

of     the    plaintiff’s   petition,   the   plaintiff      experienced   and

“continually” sought medical attention for a litany of medical

issues; the same medical issues the EPA attributes to chloroprene

exposure. 3 While a mere apprehension that something is wrong is

insufficient to start the running of prescription, if the injury

should put a reasonable person on guard to call for an inquiry,

then    the    prescription   period    begins   to   run.   Seeking   medical




3The plaintiff now argues that the two sentences of paragraph 24
be read separately to allege that while she began experiencing
symptoms in April 2012, she was unaware that chloroprene was the
cause of her condition. The Court disagrees. On its face, paragraph
24 alleges that chloroprene exposure is responsible for her medical
symptoms and she has suffered from those symptoms since April 2012.
Even indulging the plaintiff’s dance on a pin argument,
constructive notice is sufficient.
                                 10
attention for approximately 20 symptoms consistently for years

would put a reasonable person on guard to inquire into why she is

suffering     persistently    with    so    many   symptoms.     Based   on    the

plaintiff’s     allegations,    the    prescription      period    would      have

commenced within a year (or at most two) of seeking medical

attention and would have expired a year later.

      Significantly, dispositive proof of a causal connection is

not required for the prescription period to begin -- contra non

valentem will not protect a plaintiff's claim from prescription

when her own willfulness or neglect caused her ignorance.                  Loupe

v. Avondale Shipyards, 470 So.2d 336, 338 (La. App. 5 Cir. 1985).

Even if the Court assumes that the prescription period would not

run   until    the   plaintiff       had    constructive       knowledge      that

chloroprene exposure from the PWF could cause her symptoms, in

July 2016, a DOH representative advised that children should not

breathe     chloroprene.     Thus,    the    plaintiff     had    constructive

knowledge regarding the potential harm that she had suffered as a

result of chloroprene exposure at the time of the July 2016

community meeting, and prescription would have run by July 2017,

about a year before the plaintiff filed her original petition. 4


4The plaintiff notes in her sur-reply memorandum that the filing
of a similar class action petition, Taylor v. Denka Performance
Elastomer LLC, whose proposed class definition would have made her
a putative class member, suspended the running of the prescription
                                11
     Even if she had constructive knowledge to put her on guard,

the plaintiff contends that DOH’s alleged failure to warn the

public, and DuPont and Denka’s alleged continuous emission of

harmful   levels   of   chloroprene,    implicate    the      continuing   tort

doctrine.

     “The    continuing    tort      doctrine   is   a     jurisprudentially

recognized   exception    to   the    general   rules    of    prescription.”

Watters v. Dept. of Soc. Serv., 15 So.3d 1128, 1158 (La. App. 4

Cir. 2009). The doctrine provides that “[w]hen the tortious conduct

and resulting damages continue, prescription does not begin until

the conduct causing the damage is abated.” S. Cent. Bell Tel. Co.

v. Texaco, Inc., 418 So.2d 531, 533 (La. 1982). “When the tortious

conduct is continuous and gives rise “to successive damages,

prescription dates from cessation of the wrongful conduct causing

the damage.” Id. If the wrongful act has been completed, but the

plaintiff continues to experience injury even without further

conduct by the tortfeasor, no continuing tort is found. Hogg v.

Chevron USA, Inc. 45 So.3d 991, 1005 (La. 2010).




period under American Pipe & Constr. Co. v. Utah, 414 U.S. 538
(1974) until 30 days after a final appeal. Even if the Court
assumes that this is true for purposes of the EPA report, according
to the plaintiff’s allegations, the prescription period had
already run by 2013, years before the filing of Taylor.
                                 12
     Here,   the   plaintiff   alleges   that    DOH’s   tortious   conduct

included a failure to warn the public in two instances: first,

after the July 2016 meeting, and second, more generally, when DOH

had information about the alleged negative health effects of

chloroprene.   But    the   continuing    tort    doctrine    applies   to

continuing conduct, not to individual acts. The plaintiff does not

allege, other than the conclusory allegation that DOH continues to

mislead the public, what specific conduct is ongoing. Even if the

plaintiff alleges that she continues to be injured, she does not

allege facts that would support a finding that it is DOH’s conduct

that continues to injure her.     The continuing tort doctrine is not

implicated for DOH; even if the plaintiff could allege some sort

of tort claim against DOH, any such claim is prescribed and not

saved by the continuing tort doctrine.

     As for DuPont, the plaintiff’s allegations are self-defeating

and the application of the continuing tort doctrine fails to save

any tort alleged against DuPont. 5 Prescription began from the date

DuPont’s operation of the PWF ceased. DuPont sold the PWF to Denka

on November 1, 2015; prescription expired one year later. The




5 Of course, insofar as the plaintiff attempts to pursue an
injunctive remedy against DuPont, any such claim must be dismissed
for lack of standing for the same reasons articulated in Taylor v.
Denka Performance Elastomer, LLC, 332 F. Supp. 3d 1039, 1044 (E.D.
La. 2017).
                                13
plaintiff submits, wrongly, that prescription is tolled until the

plaintiff also has actual or constructive knowledge of any damages

sustained   from   the   conduct.   The   continuing    tort   doctrine    is

tethered to a defendant’s tortious conduct, not any knowledge of

the potential identity of the tortfeasor.              Thus, any cause of

action for damages accruing from medical conditions beginning in

2012 would have expired by November 1, 2016 – one year after DuPont

ceased operating the PWF.

     As for Denka, it is alleged that it continues to operate the

PWF, emitting chloroprene and, thus, for purposes of the continuing

tort doctrine, Denka’s conduct has not abated.          The plaintiff also

alleges that she continues to suffer injuries from emissions. These

allegations   invoke     the   continuing   tort   doctrine;    thus,     the

prescriptive period as to any tort claim against Denka has not

begun because Denka’s conduct has not abated.

     Accordingly, based on the plaintiff’s allegations, any tort

claims against DOH and DuPont have prescribed and, thus, their

motions to dismiss are granted. 6 The Court now turns to DEQ’s

submission that the plaintiff’s claims against it are not viable


6 While DEQ did not raise the issue of prescription, the Court
notes that the running of the prescription period would similarly
apply to DEQ. Likewise, the continuing tort doctrine would be
inapplicable, where the plaintiff has alleged specific (yet
allegedly inadequate) instances of the agencies’ warnings
regarding the health implications of exposure to chloroprene.
                                14
because they concern regulatory, not civil, matters before moving

to Denka’s remaining arguments that the plaintiff fails to state

a plausible claim for relief.

                                  III.

     Like DOH, the plaintiff seeks to hold DEQ liable for its

purported failure to warn the community regarding the risks of

chloroprene exposure.     The plaintiff alleges that DEQ failed to

provide notice concerning the high levels of chloroprene emissions

and seeks to recover damages for its alleged negligence.                DEQ

contends that any purported agency duty to warn the public is a

regulatory matter, not a traditional civil matter, and thus, is

not delegated by Louisiana’s legislature to the courts. 7

     DEQ has “jurisdiction over matters affecting the regulation

of the environment within the state, including but not limited to

the regulation of air quality . . .” La. R.S. 30:2011. The

Secretary   of   DEQ   must   provide   notice   of   violations   of   DEQ



7DOH similarly contends that the plaintiff alleges no facts that
would support a finding of a duty. The plaintiff invokes several
Louisiana state statutes, which she alleges show that DOH had a
duty to investigate and warn the public. But the Louisiana state
statutes invoked by the plaintiff concern DOH’s duty relating to
sanitation matters, not air quality. DOH is responsible for state
environmental quality functions only as delegated to it by the
legislature. The legislature has specifically delegated powers and
duties with respect to air quality control to DEQ, not DOH. Thus,
even in the absence of prescription, it seems no plausible tort
claim has been stated against DOH.

                                   15
regulations,      and   other    policies    and   procedures    to    address

violations, to those who wish to be placed on a DEQ mailing list,

and   to    the   general   public    concerning   proposed     environmental

projects. La. R.S. 30:2050.1.          DEQ determinations are regulatory

matters, not civil matters, and are therefore “not within the scope

of    the   district     court’s     constitutional    grant    of    original

jurisdiction.” Matter of American Waste & Pollution Control Co.,

588 So.2d 367, 373 (La. 1991). Generally, the “state cannot and

should not bear the costs associated with a private profit making

venture” engaged in generating hazardous substances. La. R.S.

30:2271.

      A party seeking to challenge DEQ action or inaction must

follow the procedures set out in La. 30:2050.11. Judicial review

of agency determinations may occur after a final agency decision

or order on an adjudication proceeding, and is an exercise of a

court’s appellate jurisdiction. La. R.S. 49:964; American Waste,

588 So.2d at 373. The extent to which a citizen may challenge

agency action is quite limited.

      The    public     notice   procedure   adopted    by     the    Louisiana

legislature is part of DEQ’s regulatory framework and is purely a

regulatory function. DEQ argues, and the Court agree,s that the

plaintiff has failed to avail herself of the limited remedial

processes available to her; her attorney appears ignorant of both
                                       16
the Louisiana Administrative Procedure Act, as well as the citizen

suit provisions of La. R.S. 30:2026. If the plaintiff takes issue

with a DEQ action or inaction, she may in certain instances

intervene in an adjudicatory hearing, ask for a declaratory ruling,

or ask for appellate review after a final regulatory decision has

been made.       To seek damages from the State for exposure to

emissions      from   a   private   defendant’s   manufacturing    facility

ventures into absurdity.

     The plaintiff also alleges, in conclusory fashion, that DEQ

has acted to shield Denka from liability.             The plaintiff alleges

no facts concerning how DEQ has shielded Denka nor how the alleged

conspiracy has injured her; such conclusory allegations fail to

state a plausible claim for relief, let alone satisfy Rule 9(b).

     The plaintiff lastly submits that DEQ failed to follow its

statutory obligations to routinely test and sample air quality. As

a matter of law, under La. R.S. 30:2012, the Secretary of the DEQ

shall set up a compliance monitoring strategy to be followed by

facilities and permit holders it regulates. The affirmative duty

to comply with the strategy and to provide DEQ with monitoring

reports, however, lies with the facility and permit holder. And,

again,   the    plaintiff    wholly   ignores   the   limited   function   of

judicial review and her limited remedy in this regulatory realm.



                                      17
She fails to plead any facts that if true entitle her to relief

from DEQ.   DEQ’s motion to dismiss must be granted.

                                IV.

     The Court now turns to Denka’s remaining submission that the

plaintiff still fails to plead a plausible claim for relief. Denka

contends that the plaintiff’s allegations are exceedingly vague.

The Court agrees and is compelled to observe that the plaintiff’s

petition is so inartfully drafted that it is difficult to discern

precisely which causes of action she may be advancing.   Denka can

only surmise that the plaintiff may be attempting to assert claims

for nuisance, negligence, strict liability, absolute liability,

and battery. Denka submits that the plaintiff fails to allege

sufficient facts and to state any claim under Louisiana law as her

petition does not meet the pleading standards set forth in Rule 8

of the Federal Rules of Civil Procedure.

     The plaintiff counters that she has alleged plausible claims

for negligence, battery, and strict liability (even though these

causes of action and supporting elements do not appear in her

petition even in conclusory fashion). 8 The Court disagrees. The




8The Court construes the plaintiff’s repeated references to DuPont
throughout her Memorandum in Opposition to Denka’s Motion as
references to Denka – the party to whom she is specifically
opposing. The Court can only surmise that the error is a case of
copy and paste gone wrong.
                                18
plaintiff’s     arguments   cannot   be    transformed   into     allegations;

focusing on the allegations in the complaint, the Court finds that

no plausible claim has been stated. 9

      The plaintiff offers a “Factual Background” section in the

petition, which offers an overview of the PWF and EPA’s designation

of chloroprene as a likely human carcinogen. The plaintiff alleges

that she has sought medical care since 2012 for various symptoms

and   alleges   that    those   symptoms    were   caused   by    exposure    to

chloroprene. The plaintiff’s attempts, however, to clarify in

recent filings the specific causes of action she is pursuing do

not remedy the deficient and conclusory allegations set forth in

her petition.     Apart from a single reference to Louisiana’s strict

liability      law    and   repeated      allusions   to      the       Louisiana

Constitution, the petition fails to offer a factual predicate

tethered to any cause of action that would permit the Court (and

defendants) to decipher which cause(s) of action the plaintiff

might be pursuing.

       While    the    plaintiff’s     petition    contains      some    factual

allegations, the narrative is nothing more than “an unadorned, the


9The Court observes that a contested motion to amend complaint is
pending before Chief Magistrate Judge Roby. Although the proposed
amendment adds little in the way of clarification as to which
causes of action the plaintiff seeks to allege, it would add
numerous additional defendants. The Court does not now weigh in
on the motion pending before the magistrate judge.
                                19
defendant-unlawfully-harmed-me accusation.” Subsequent filings to

clarify the plaintiff’s causes of action serve only to show the

lack of clarity and ambiguity contained in the petition. 10

     The Court turns briefly to address the distinct causes of

action the plaintiff now purports to allege. 11

     1.     Negligence, La. C.C. art. 2315

     The plaintiff alleges that Denka continues to expose the

plaintiff     and    putative   class    members    to    unsafe   levels   of

chloroprene    and    that   Denka    negligently   failed   to    inform   the

plaintiff     of    the   health     risks   associated    with    chloroprene

exposure.   Denka contends that the plaintiff has not offered facts

sufficient to plausibly allege that Denka owed a duty to her,

whether the nature of the duty was breached, and whether any

activity actually caused the plaintiff any damage.

     "Every act whatever of man that causes damages to another

obliges him by whose fault it happened to repair it."                La. Civ.

Code art. 2315(A).        "Every person is responsible for the damage he


10 The plaintiff’s failure to attempt to identify which cause of
action she pursues is particularly egregious under these
circumstances where plaintiff’s counsel has evidently availed
himself of the filings in many other nearly identical chloroprene
emissions cases.
11 The plaintiff’s ambiguous petition impedes the Court’s ability

to decipher what causes of action she pursues. In argument, the
plaintiff submits that she has properly pleaded claims for
negligence, battery, and strict liability. The Court, therefore,
confines its analysis to those three causes of action.
                                20
occasions not merely by his act, but by his negligence, his

imprudence, or his want of skill."                 La. Civ. Code art. 2316.

Courts employ the duty-risk analysis to determine whether to impose

liability based on these broad negligence principles.                        See Lemann

v. Essen Lane Daiquiris, 923 So. 2d 627, 633 (La. 2006). The

analysis requires proof by the plaintiff of five separate elements:

(1) the defendant had a duty to conform his conduct to a specific

standard (the duty element); (2) the defendant's conduct failed to

conform to the appropriate standard (the breach element); (3) the

defendant's   substandard      conduct      was    a       cause    in    fact    of   the

plaintiff's    injuries   (the     cause-in-fact              element);          (4)   the

defendant's    substandard     conduct       was       a    legal        cause    of   the

plaintiff's injuries (the scope of liability or scope of protection

element); and (5) the actual damages (the damages element). Id. “A

negative answer to any of the inquiries of the duty-risk analysis

results in a determination of no liability.” Id.

       Here, the plaintiff fails to allege that Denka had a duty to

conform its conduct to a specific legally-enforceable standard.

The    plaintiff   concludes    that     because           Denka’s       emissions     are

consistently above 0.2 µg/m³, this has or will cause injuries to

her.    Without offering any authority for doing so, the plaintiff

would have this Court extract a general duty of care from something

less than a federal regulation.             The plaintiff fails to persuade
                                       21
the Court to do so.          Even the federal agency that announced this

suggested     0.2    µg/m³    threshold       disclaims   its   regulatory    or

enforcement value.      In fact, the Court takes notice that the EPA

warns against using NATA results as an absolute risk measure,

cautioning    that    “NATA     is   a   screening    tool,     not   a   refined

assessment. It shouldn’t be used as the sole source of information

to regulate sources or enforce existing air quality rules,” 12 and

it “wasn’t designed as a final means to pinpoint specific risk

values at local levels.          The results are best used as a tool to

help learn which pollutants, types of emissions sources and places

should be studied further.” 13       NATA results are not appropriate “to

determine exactly how many people are exposed to precise levels of

risk or if a certain area is ‘safe’ or not.” 14           “[Y]ou should avoid

using NATA results as an absolute measure of your risk from air

toxics.” 15




12https://www.epa.gov/national-air-toxics-asessment/nata-
frequent-questions#background4
13https://www.epa.gov/national-air-toxics-assessment/nata-

frequent-questions#results2
14https://www.epa.gov/national-air-toxics-assessment/nata-

frequent-questions#results5
15https://www.epa.gov/national-air-toxics-assessment/nata-

frequent-questions#results3

                                         22
     Without allegations suggesting the source of an enforceable

duty, the plaintiff is unable to plead a plausible claim for

negligence. 16

     2. Battery

     The plaintiff suggests that she states a claim for battery

because she alleges that she was exposed to chloroprene dermally

and by inhalation and that Denka should have known that the its

emissions were harmful.   Denka counters that the requisite intent

allegations are missing, dooming this cause of action.   The Court

agrees.

     “A harmful or offensive contact with a person, resulting from

an act intended to cause the plaintiff to suffer such a contact,

is a battery.” Caudle v. Betts, 512 So. 2d 389, 391 (La. 1987).

“The intention need not be malicious nor need it be an intention

to inflict actual damage.” Id. “[A]n intentional act requires the

actor to either 1) consciously desire the physical result of his

act, whatever the likelihood of that result happening from his

conduct; or (2) know that the result is substantially certain to


16 The Court has previously drawn attention to concessions by
plaintiffs’ counsel in similar cases that the NATA acceptable risk
exposure threshold of 0.2 µg/m³ is neither a law nor a regulation,
but, rather, is simply guidance concerning alleged effects of
chloroprene exposure. See Arlie v. Denka Performance Elastomer,
No. 18-7017 (E.D.La. Oct. 15, 2018) (order granting plaintiff’s
motion to remand).

                                23
follow from his conduct, whatever his desire may be as to that

result.”    Batiste v. Bayou Steel Corp., 45 So.3d 167, 168 (La.

2010).

     Here, the plaintiff offers up no case literature that supports

pursuit of a battery cause of action.              The plaintiff merely

concludes that Denka “knew or should have known with substantial

certainty that the chloroprene would contact the Plaintiffs and

such contact would be harmful or offense [sic] to them.”               Even if

this generic allegation appeared in the actual petition, and even

considering     all    non-conclusory   allegations     in    the   light   most

favorable to the plaintiff, no battery claim has been plausibly

alleged.    At most, the plaintiff alleges that Denka continues to

manufacture chloroprene without regard to the potential harmful

health effects caused by emissions; the plaintiffs do not allege

facts that indicate that Denka knew that harm was substantially

certain    or   that    Denka   consciously   desired    to    harm   them   by

continuing to manufacture chloroprene and allowing emissions to

exceed the 0.2 µg/m³ threshold. 17


17 The plaintiffs’ exaltation of the .2 NATA figure -- the
allegation’s premise that emissions above this level are unsafe
and below it are safe enough -- likewise undermines their attempt
to allege the substantial certainty component of their battery
claim. The EPA itself cautions that this figure is not an absolute
measure of a risk from air toxins. Even if (as it is alleged)
Denka knowingly exceeds this so-called threshold, it does not
plausibly follow that Denka knew that harm to the plaintiffs was
                                24
     3.   Strict Liability, La. C.C. arts. 2317-2317.1.

     Louisiana    Civil   Code   article    2317     states,   “We   are

responsible, not only for the damage occasioned by our own act,

but for that which is caused by . . . the things which we have in

our custody.”    Article 2317.1 provides:

     The owner or custodian of a thing is answerable for damage
     occasioned by its ruin, vice, or defect, only upon a showing
     that he knew or, in the exercise of reasonable care, should
     have known of the ruin, vice, or defect which caused the
     damage, that the damage could have been prevented by the
     exercise of reasonable care, and that he failed to exercise
     such reasonable care.

     To prevail on a custodial liability claim, a plaintiff must

show: "(1) the object was in the defendant's custody; (2) the thing

contained a vice or defect which presented an unreasonable risk of

harm to others; (3) the defective condition caused the damage; and

(4) the defendant knew or should have known of the defect."

Cormier v. Dolgencorp, Inc., 136 Fed.Appx. 627, 627-28 (5th Cir.

2008)(citing La. C.C. arts 2317, 2317.1).     Under Louisiana law, a

claim for “strict” liability requires that a duty of care was

breached, just as a negligence claim does.         Bd. of Commissioners

of Southeast La. Flood Protection Authority-East v. Tennessee Gas



substantially certain to follow. As the Louisiana Supreme Court
explained, “’[s]ubstantially certain to follow’ requires more than
a reasonable probability that an injury will occur and ‘certain’
has been defined to mean ‘inevitable’ or ‘incapable of failing.’”
Batiste, 45 So.3d at 168 (citations omitted). The plaintiffs fall
short of alleging an intentional act on the part of Denka.
                                25
Pipeline Company, LLC, 850 F.3d 714, 729 (5th Cir. 2017)(citing

Oster v. Dep’t of Transp. & Dev., 582 So.2d 1285, 1288 (La. 1991)).

In fact, “[t]here is essentially no difference between the two

types of claims under Louisiana law.”        Id.    A custodian’s duty is

the same as that under the general negligence doctrine of article

2315.   Carroll v. American Empire Surplus Lines Ins. Co., 289 F.

Supp. 3d 767, 771 (E.D. La. 2017)(citation omitted)(Milazzo, J.).

      The plaintiff again submits the generic allegation that the

defendant knew or should have known that the emissions were harmful

and in excess of emissions levels. Denka counters that these

allegations are wholly insufficient to plead a claim for strict

liability because the plaintiff fails to allege that the PWF had

a “ruin, vice, or defect that created an unreasonable risk of

harm.” The Court agrees.

      Paragraph 39 of the petition states:

      Denka knew or should have known that said emissions were in
      excess of emission levels due to its own assessments,
      published MSDS, and warnings from the EPA and others; and
      Denka failed to exercise reasonable care as it did not take
      measurements of said emission levels until October 2016 and
      continues to emit chloroprene above safe levels. As a result,
      said Denka is strictly liable under the provisions of
      Louisiana Civil Article 2317 for damages caused to plaintiffs
      described herein.


The plaintiff fails to allege what “ruin, vice, or defect” created

an   unreasonable   risk   of   harm.    Simply    listing   documents   and


                                    26
repeating allegations of what Denka should have known is not

sufficient for purposes of a custodial liability claim under

article 2317. 18

     Accordingly, for the foregoing reasons IT IS ORDERED: that

the defendants’ motions to dismiss are GRANTED.   The plaintiff’s

claims are hereby dismissed with the proviso that there is pending

before Chief Magistrate Judge Roby a contested motion for leave to

file second amended class action petition, and the Court does not

purport to interfere with the magistrate judge’s proceedings on

that remaining motion.

                    New Orleans, Louisiana, March 13, 2019



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




18The Court notes that the plaintiff references a 2017 EPA report
finding open-ended pipe lines, failure to replace leaking valves,
and a lack of monitoring components for leaks at the PWF, but
nowhere is it alleged that these features caused her injuries or
excessive chloroprene emissions.    Rather, it is the plaintiff’s
focus on Denka’s operations in exceeding the emissions threshold,
which she alleges caused and continues to cause her harm, not a
condition of relative permanence inherent in the PWF. She fails to
state a claim for strict liability.

                               27
